Citation Nr: 0738429	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-35 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a low back disability, to include restoration of a 40 
percent rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to July 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2006.  A transcript of the hearing is associated with the 
claims file.

In an August 2006 rating decision, during the pendency of 
this appeal, the RO granted service connection for 
neurological impairment of the lower extremities associated 
with the veteran's service-connected low back disability.  
The RO assigned separate 20 percent disability ratings for 
each lower extremity.  The veteran stated at his October 2006 
hearing that he was satisfied with the ratings assigned for 
the lower extremities, but wished to continue his appeal with 
respect to impairment of the low back.  The Board will limit 
its consideration accordingly.


REMAND

At his October 2006 hearing, the veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
This issue has not been adjudicated by the RO.

As entitlement to TDIU is based primarily on the veteran's 
low back symptomatology, the issue of entitlement to a 
disability rating in excess of 10 percent for a low back 
disability is inextricably intertwined with the issue of 
entitlement to TDIU, and additional evidentiary development 
of one issue is expected to be pertinent to a decision on the 
other.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[the adjudication of claims that are inextricably intertwined 
is based upon the recognition that claims related to each 
other should not be subject to piecemeal decision-making or 
appellate litigation].

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his low back disability during the period 
of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected low back impairment.  The claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain.  

The extent of any incoordination, weakened 
movement and excess fatigability on use of 
the lumbar spine should also be described 
by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the issue readjudicate the 
issue of entitlement to a disability 
rating in excess of 10 percent for a low 
back disability, to include restoration of 
a 40 percent rating.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  

6.  If it has not been rendered moot, the 
claim for a total rating based on 
unemployability due to service-connected 
disabilities should also be adjudicated.  
The veteran should be informed of his 
appellate rights with respect to this 
decision.

7.  The case should then be returned to 
the Board for further consideration, if 
otherwise in order.  All issues properly 
in appellate status should be returned to 
the Board at the same time.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


